Appeal from an order of Family Court, Genesee County (Noonan, J), entered June 14, 2000, which, inter alia, adjudged respondent a juvenile delinquent upon a finding that he committed acts that, if committed by an adult, would constitute the crime of unlawful possession of a weapon by a person under the age of 16.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of respondent that Family Court erred in accepting his admission to the petition alleging that he unlawfully possessed a weapon in violation of Penal Law § 265.05. Contrary to the contentions of respondent, the court advised him of his right to a fact-finding hearing, and the allocution of respondent and his mother complied with the requirements of Family Ct Act § 321.3 (1) (see Matter of Eric *1044CC., 298 AD2d 632, 633-634 [2002]; Matter of Ramon P, 295 AD2d 233 [2002]). Present — Pigott, Jr., PJ., Green, Scudder, Kehoe and Hayes, JJ.